Citation Nr: 9934252	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected fibromyalgia.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 until 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  The veteran testified at a 
personal hearing held in February 1999 at the RO.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board points out that in June 1996, a VA examiner 
diagnosed lumbar strain and hip arthralgias, related to the 
veteran's fibromyalgia.  Additionally, in June 1997, a VA 
examiner diagnosed status post chest pain, secondary to 
fibromyalgia, with no evidence of ongoing chest pathology.  
The Board refers the matter of potential secondary service 
connection to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected fibromyalgia is manifested by 
symptoms of musculoskeletal pain, tender points, and sleep 
disturbance, but not by symptoms that are constant, or nearly 
so, and that are refractory to therapy.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for her service-
connected fibromyalgia, which is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5025.  In the interest of clarity, the Board will initially 
discuss pertinent law and VA regulations.  The factual 
background of this case will then be reviewed.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that effective May 7, 1996, the VA's 
Schedule, 38 C.F.R. Part 4, was amended to add rating 
criteria for fibromyalgia.  61 Fed. Reg. 20438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  
The criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5025, 
which pertains to fibromyalgia, reads as follows: 

Fibromyalgia (fibrositis, primary fibromyalgia syndrome)  
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy shall be rated as 40 
percent disabling.  Fibromyalgia, with such manifestations 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time shall be 
rated as 20 percent disabling.  NOTE: Widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  Diagnostic 
Code 5025.

It should be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 consider whether there is 
crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 
1 Vet. App. at 54.

Factual Background

In December 1992, the veteran underwent a VA examination.  
She complained of knee pain, low back pain, neck pain, and 
headaches.  The examiner noted that the veteran's range of 
motion of all neck joints, trunk movements and upper and 
lower extremity joints was within normal limits.  

Private medical reports dated from October 1994 until 
February 1996 noted the veteran's complaints of headaches, 
recurrent diarrhea, back pain and knee pain.  
Upon physical examination, the examiner noted tenderness of 
the low back muscles and some minimal joint line tenderness.  
The examiner diagnosed tension headaches; lumbosacral strain; 
and left knee pain, etiology unknown.  

The veteran underwent a VA examination in June 1996.  The 
veteran complained of 
soreness in the upper and lower back region, although she 
reported no soreness in those regions at the time of the 
examination and no history of triggering in those locations.  
She described anterior hip region pain.  She reported no 
history of fatigue.  The examiner noted that the veteran had 
not complied with any exercise program and was sedentary.  
Upon physical examination, the veteran was reported to be in 
no acute distress.  The cervical and lumbosacral spine 
examinations, and the extremity examination revealed full, 
painless range of motion.  There was no tenderness on 
palpation of the trapezius muscles or at areas at the base of 
trapezius or insertion of the skull.  There was no sacroiliac 
joint tenderness, and no tenderness on palpation of the 
spinous processes, the soft tissue around the shoulders, and 
the lateral hip region bilaterally.  Additionally, no pain 
was noted on palpation of the lumbar spine or paralumbar 
muscles.  Straight leg raises were negative to 80 degrees 
bilaterally.  The VA examiner diagnosed fibromyalgia, well 
controlled; lumbar strain and hip arthralgias, related to the 
patient's fibromyalgia; and degenerative disc and joint 
disease of the cervical spine, unrelated to fibromyalgia.  X-
rays revealed normal hips and negative bilateral shoulders.  

Private progress notes dated in 1996 and 1997 reported the 
veteran's complaints of neck and back pain, constipation and 
diarrhea, and noted some tenderness in the lumbar paraspinal 
regions during physical examinations.  The veteran was noted 
to have a good response to Tylenol.  An April 1997 private 
progress note indicated that the veteran was much improved, 
and had no tenderness over the lumbar paraspinal region and 
full lumbar range of motion.  

The veteran underwent a VA examination in June 1997.  The 
examiner noted the veteran's symptoms, to include pain and 
aching in the neck and thoracic spine areas; occasional, 
mild, low back aching; chest pain; and headaches.  With 
regard to fibromyalgia, it was noted that the veteran's 
symptoms were improved, and that she was able to pursue her 
educational and career goals without impairment.  Upon 
physical examination, the veteran's neck was described as 
supple with full range of motion.  There was slight 
tenderness at the origin of the trapezius muscle in the upper 
back region.  No scoliosis or paravertebral spasm, and no 
tenderness to palpation was noted.  Straight leg raises were 
negative to 60 degrees bilaterally.  Evaluation of the 
veteran's extremities revealed slight tenderness at the base 
of the trapezius muscle bilaterally without triggering.  No 
triggering was noted at the trapezius muscle insertion point; 
costochondral points; and lateral elbows, medial knees, and 
lateral gluteal regions.  Strength and sensation were found 
to be intact.  The VA examiner diagnosed fibromyalgia; 
degenerative disc disease of the cervical spine; thoracic 
spine arthralgias, with no evidence of significant thoracic 
spine pathology; lumbar degenerative disc disease; status 
post chest pain secondary to fibromyalgia, with no evidence 
of ongoing chest pathology; and tension headaches, which 
appeared to be independent from fibromyalgia.  Corresponding 
x-ray reports were negative as to the veteran's chest and 
thoracic spine.  

In her substantive appeal, received by the RO in January 
1998, the veteran described excruciating pain, headaches and 
numbness.  She indicated that her job required her to sit for 
eight hours and that she had to use a special cushion.  She 
stated that the pain was often so intense that it sometimes 
precluded her from concentrating.  

Private physical therapy reports dated in March 1998 
indicated that the veteran's cervical range of motion was 90 
percent of normal, and the lumbar range of motion was 75 
percent of normal, with pain at the end-range of left 
rotation.  Palpation to the soft tissues of the cervical, 
thoracic, and lumbar spine revealed tightness and tenderness.  
Subsequent progress reports dated in March 1998, noted that 
the veteran was advancing normally in range of motion, 
strength exercises and body mechanics.  The physical 
therapist noted that the veteran's lower back had improved 
with flexion exercises but that her neck and upper back 
worsened with tensions of daily living activities.  The 
therapist provided an analysis that the veteran was 
improving.  

The veteran underwent a VA examination for fibromyalgia in 
October 1998.  The VA examiner noted that the veteran's 
evaluation for fibromyalgia two years prior was fairly 
unimpressive with no trigger points.  The October 1998 soft 
tissue examination revealed trigger responses in the 
trapezius muscle bilaterally and the left paraspinal region 
of the lumbar spine.  The examiner noted that other 
fibromyalgia trigger points revealed no triggering response.  
The low back examination revealed negative straight leg 
raising to 70 degrees bilaterally.  Range of motion of the 
lumbar spine revealed anterior flexion of 92 degrees, 
posterior extension of 30 degrees, lateral flexion of 40 
degrees bilaterally, and lateral rotation of 35 degrees 
bilaterally.  The veteran's strength and sensation were found 
to be intact.  The VA examiner diagnosed lumbar strain and 
fibromyalgia.  The examiner characterized the veteran's 
symptomatology as mild, and indicated that he believed she 
was not precluded from seeking gainful employment due to 
fibromyalgia or low back pain.  A corresponding lumbosacral 
spine x-ray was negative. 

In February 1999, the veteran testified at a personal hearing 
held at the RO.  She described bodily pain on a daily basis 
that interfered with her ability to sleep.  See Transcript of 
Hearing, pp. 2-3.  She testified that from the time she was 
discharged from the military until the time of her hearing, 
her condition was five times worse, and that her condition 
had worsened from the previous year.  See Transcript of 
Hearing, p. 6.  She testified that she worked up until the 
eighth month of her pregnancy, with all of the symptoms of 
fibromyalgia, but that she quit work right after she had her 
son (her second child) "because I knew I would not be able 
to - it would be even twice as bad."  See Transcript of 
Hearing, pp. 4-5.  

In February 1999, the veteran's husband submitted a statement 
in which he described his wife's mood swings, headaches, and 
pain.  He stated that her condition had been steadily 
worsening and that she had to quit her job.  

Analysis

Initial matter-well groundedness of claim

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  

The veteran has stated, in essence, that the symptoms of her 
service-connected fibromyalgia have increased.  The Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107.  The Board points out that 
the veteran was afforded a current VA examination and that 
there is medical evidence of record in the form of VA and 
private examination reports.  There is no indication that 
there are additional records that have not been obtained and 
that would be pertinent to the veteran's claim.  Moreover, 
the veteran provided testimony at a personal hearing held at 
the RO, thereby giving her the opportunity to present the 
facts of her fibromyalgia disability.  For these reasons, no 
further development of the claim is required to comply with 
the VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Application of VA Schedule for Rating Disabilities

The veteran is rated as 20 percent disabled for service-
connected fibromyalgia, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  She contends on appeal that she should 
be compensated at a higher level due to the severity of her 
disability. 

As noted above, the Board will address the veteran's claim 
under the rating criteria for fibromyalgia, Diagnostic Code 
5025.  The Board initially notes that the veteran's service-
connected fibromyalgia is manifested by symptoms of 
musculoskeletal pain, tender points, and sleep disturbance, 
that are episodic, but that are present more than one-third 
of the time.  These symptoms are appropriately characterized 
by a 20 percent rating under Diagnostic Code 5025.

The Board will now consider whether the highest disability 
rating of 40 percent is warranted under Diagnostic Code 5025.  
Pursuant to Diagnostic Code 5025, 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy shall be rated as 40 percent disabling.  

The most recent medical evidence of record, dated in October 
1998, shows that the veteran manifests no more than mild 
fibromyalgia symptomatology.  The VA examiner noted that the 
veteran revealed trigger responses during the soft tissue 
examination, but that other fibromyalgia trigger points 
revealed no triggering response.  The low back examination 
revealed negative straight leg raising to 70 degrees 
bilaterally.  Range of motion of the lumbar spine revealed 
anterior flexion of 92 degrees, posterior extension of 30 
degrees, lateral flexion of 40 degrees bilaterally, and 
lateral rotation of 35 degrees bilaterally.  The VA examiner 
specifically characterized the veteran's symptomatology as 
mild, and opined that she was not precluded from seeking 
gainful employment due to fibromyalgia or low back pain. 

The remaining competent medical evidence of record similarly 
does not demonstrate that the veteran's fibromyalgia 
symptomatology is constant, or nearly so.  In June 1996, the 
veteran was found to be in no acute distress during the VA 
examination.  In fact, spine and extremity examinations 
revealed full, painless range of motion.  The examiner noted 
no sacroiliac joint tenderness, and no tenderness on 
palpation of the trapezius muscles, spinous processes, soft 
tissue around the shoulders, and lateral hip region 
bilaterally.  Additionally, no pain was noted on palpation of 
the lumbar spine or paralumbar muscles.  The June 1996 VA 
examiner indicated that the veteran's fibromyalgia was well 
controlled.

Moreover, an April 1997 private progress note indicated that 
the veteran was much improved, had no tenderness over the 
lumbar paraspinal region, and had full lumbar range of 
motion.  Similarly, a June 1997 VA examiner noted that the 
veteran's symptoms were improved, and that she was able to 
pursue her educational and career goals without impairment.  
These medical records are consistent with the most recent 
private and VA medical records which demonstrate that the 
veteran has periods of improvement, and that she suffers from 
only episodic or mild symptomatology. 

The competent medical evidence of record also fails to 
demonstrate that the veteran's fibromyalgia symptoms are 
refractory to therapy.  Private physical therapy reports and 
progress notes dated in March 1998 show that the veteran's 
fibromyalgia symptomatology actually improves with physical 
therapy.  The physical therapist noted that the veteran's 
lower back had improved with flexion exercises, and indicated 
that the veteran was advancing normally in range of motion, 
strength exercises and body mechanics.  In fact, the October 
1998 VA examiner stated that an exercise program with regular 
aerobic exercise would be very salutary in terms of the 
veteran's clinical improvement.

The Board acknowledges that the veteran and her husband claim 
that her symptoms have worsened, and, therefore, has 
considered the veteran's subjective complaints.  However, the 
Board places greater weight on the competent and probative 
medical evidence of record which indicates that the veteran 
demonstrates only mild and episodic symptomatology that does 
not preclude her from seeking gainful employment.

Therefore, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
fibromyalgia.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding more or 
less movement than normal, weakness, excess fatigability, 
incoordination, pain on movement of a joint, swelling, 
deformity or atrophy.  See DeLuca, supra, 8 Vet. App. at 204-
207.  

The competent medical evidence of record shows that the 
veteran has normal, full, and painless range of motion.  The 
veteran has either no tenderness or some tenderness on 
palpation to various regions.  There is no evidence of excess 
fatigability.  The veteran, herself, reported no history of 
fatigability during the June 1996 VA examination.  In this 
case, the Board concludes that the veteran has not 
demonstrated any additional significant functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45. 

Extraschedular evaluation

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extra-schedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the March 1999 
Supplemental Statement of the Case that consideration of an 
extra-schedular evaluation was not warranted for the 
veteran's service-connected disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran's service-
connected fibromyalgia presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extra-schedular rating under 38 
C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected fibromyalgia markedly interferes 
with employment.  In her substantive appeal, the veteran 
stated that she was able to work for eight hours on her job 
as long as she used a special cushion.  The Board recognizes 
that the veteran testified at hearing that she quit working 
after her son was born.  See Transcript of Hearing, pp. 4-5.  
Notably, the veteran worked for eight months during her 
pregnancy and did not attribute the quitting of her job 
specifically to fibromyalgia.  The competent medical evidence 
of record further demonstrates that the veteran's 
fibromyalgia should not interfere with employment.  The June 
1997 VA examination report indicated that the veteran was 
able to pursue her career goals without impairment.  
Moreover, in October 1998, a VA examiner stated that he did 
not believe the veteran was precluded from seeking gainful 
employment as a result of fibromyalgia. 

The record also does not demonstrate that the veteran has 
required frequent periods of hospitalization for 
fibromyalgia.  In fact, the record does not demonstrate that 
the veteran was ever hospitalized for fibromyalgia.

Thus, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected fibromyalgia is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Myalgia is 'muscular pain' Stedman's Medical Dictionary 913 (1982); fibro is a prefix 'denoting 
relationship to fibers.' Dorland's [Illustrated Medical Dictionary] at 554."  Hoag v. Brown, 4 Vet. App. 209, 
211 (1993).

